{¶ 16} Although I agree that appellants have abandoned causes of action numbers two through five in their complaint, in my opinion cause of action number six still needs to be addressed. In their sixth cause of action, appellants reincorporate their allegations in causes of action numbers one through five and assert that these allegations constitute a violation of the Consumer Sales Practices Act ("CSPA"). In essence, appellants are alleging that appellees Richard Ference and Thomas Moore are personally liable under the CSPA for fraudulently transferring and/or concealing funds. Even accepting as true, as the majority does, that a corporation's failure to pay a judgment under the CSPA constitutes a separate violation of the CSPA, appellants are asking us to extend that rationale a step further to hold that officers or shareholders of a corporation are individually liable for their role in not paying the judgment. Appellants have not provided this Court with any case law to this effect. I would affirm on this basis. *Page 1